IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT JACKSON

                           SEPTEMBER 1997 SESSION       FILED
                                                        September 16, 1997

                                                        Cecil Crowson, Jr.
                                                        Appellate C ourt Clerk
LAIRD PAYNE, also known as         )
MICHAEL GREGG,                     )    No. 02-C-01-9611-CR-00394
                                   )
            APPELLANT,             )    Shelby County
                                   )
v.                                 )    Bernie Weinman, Judge
                                   )
STATE OF TENNESSEE,                )    (Post-Conviction)
                                   )
            APPELLEE.              )




FOR THE APPELLANT:                      FOR THE APPELLEE:

Laird Payne, Pro Se                     John Knox Walkup
Northwest Correctional Center           Attorney General & Reporter
Route 1, Box 660                        500 Charlotte Avenue
Tiptonville, TN 38079                   Nashville, TN 37243-0497

                                        Georgia Blythe Felner
                                        Assistant Attorney General
                                        450 James Robertson Parkway
                                        Nashville, TN 37243-0493

                                        William L. Gibbons
                                        District Attorney General
                                        201 Poplar Avenue, Suite 3-01
                                        Memphis, TN 38103

                                        Glen C. Baity
                                        Assistant District Attorney General
                                        201 Poplar Avenue, Suite 3-01
                                        Memphis, TN 38103




OPINION FILED: ____________________________


AFFIRMED PURSUANT TO RULE 20


Joe B. Jones, Presiding Judge
                                       OPINION


         The appellant, Laird Payne, also known as Michael Gregg, (petitioner), appeals as

of right from a judgment of the trial court summarily dismissing his suit for post-conviction

relief. The trial court dismissed the proceeding because it was barred by the statute of

limitations.

         The petition states upon its face that the petitioner was convicted of aggravated rape

on February 4, 1987 and sentenced to confinement for sixty (60) years in the Department

of Correction. His appeal as of right to this Court resulted in his conviction and sentence

being affirmed on December 9, 1987.           The Supreme Court denied the petitioner’s

application for permission to appeal on April 4, 1988. The petitioner did not file the present

suit until August 12, 1996, more than eight (8) years after the final action of the Supreme

Court.

         The petitioner contends the sentence imposed was illegal and he was denied the

effective assistance of counsel. The right to litigate these issues is barred by the statute

of limitations. There is nothing contained in the petition or attached to the petition which

establishes the sentence imposed was illegal.

         After a thorough review of the record, the briefs submitted by the parties, and the

law governing the issues presented for review, it is the opinion of this Court that the

judgment of the trial court should be affirmed pursuant to Rule 20, Tennessee Court of

Criminal Appeals.




                                            ________________________________________
                                                JOE B. JONES, PRESIDING JUDGE


CONCUR:



___________________________________
     DAVID H. WELLES, JUDGE



___________________________________
      JOE G. RILEY, JUDGE


                                               2